Citation Nr: 0801801	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  03-15 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1943 to 
November 1945.  He died in October 2001.  The appellant is 
his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This issue was previously before the Board and, in a 
February 2004 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death.  
Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

In a June 2005 Order, the Court vacated the Board's February 
2004 decision.  In February 2006, the Board remanded the case 
to the RO to take steps to help ensure compliance with the 
Court order.


FINDINGS OF FACT

1.  The veteran died in October 2001; his death certificate 
lists the cause of death as "unknown natural causes" and 
shows that no autopsy was performed; the death certificate 
also indicates that the "unknown natural causes" were due 
to coronary artery disease and history of ventricular 
tachycardia, with other significant conditions listed as 
diabetes mellitus Type 2, hypertension, and post-traumatic 
stress disorder (PTSD).

2.  The most probative medical evidence shows that the cause 
of the veteran's death was "unknown" and the cause cannot 
be medically specified without a resort to speculation.

3.  During the veteran's lifetime, service connection was 
established for disability resulting from residuals of 
shrapnel wounds to his right knee, right chest and shoulder, 
right wrist, and hand.

4.  The veteran has been posthumously shown to have had 
chronic PTSD causally linked to his combat duty during his 
military service.

5. Coronary artery disease and history of ventricular 
tachycardia were not manifested during the veteran's period 
of active duty service or for many years thereafter, nor were 
these conditions otherwise related to such service.

6.  Diabetes mellitus Type 2 and hypertension were not 
manifested during the veteran's period of active duty service 
or for many years thereafter, nor were these disorders 
otherwise related to such service.

7.  A service-connected disability has not been shown to be 
the immediate or underlying cause of the veteran's death, nor 
has any service-connected disability been shown to be 
etiologically related to the cause of the veteran's death.

8.  PTSD has not been shown to be the immediate or underlying 
cause of the veteran's death, nor has PTSD been shown to be 
etiologically related to the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  PTSD was incurred during the veteran's active duty 
service.  38 U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 4.125(a) (2007).

2.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in May 2002, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board notes that the May 2002 letter was sent to the 
appellant prior to the October 2002 RO rating decision 
currently on appeal.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the May 2002 letter effectively 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised of the need to produce evidence in 
support of her claim, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the appellant needed to inform the RO 
about any medical evidence not yet submitted.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must furnish any pertinent evidence 
that the appellant may have.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been effectively met.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and etiology of 
the cause of the veteran's death.  However, there has been no 
notice of the types of evidence necessary to establish a 
disability rating or an effective date for any rating that 
may be granted.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that this appeal concerns only a determination of 
whether service connection is warranted for the cause of the 
veteran's death and, in any event, the Board finds below that 
service connection is not warranted; no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).

The Board notes that the June 2005 Court Order issued in this 
appeal instructed the Board to explain with an adequate 
statement of reasons and bases why it was not obtaining a 
medical opinion in relation to the issue of whether or not 
the veteran had PTSD and, if he did have PTSD, whether such 
PTSD contributed to his death.  Since the time of the Court 
order, there has been substantial additional development of 
the record, including several new medical opinions added to 
the claims folder.  The Board requested and obtained an 
independent medical expert's opinion, dated August 2007.  The 
August 2007 medical opinion arguably does not adequately 
address the question of whether any PTSD pathology could be 
linked to the cause of the veteran's death, but the Board 
observes that ample evidence on this question has recently 
been developed both from a VA cardiologist's report (in an 
April 2006 report) and a private cardiologist consulted by 
the appellant (in a February 2007 report).

Additionally, appropriate VA experts inspected the available 
evidence and authored medical reports concerning all 
pertinent questions; the aforementioned VA cardiologist's 
report was submitted in April 2006 and, additionally, a 
psychologist's report was submitted in May 2006.  
Furthermore, the Board observes that the appellant has taken 
full advantage of the opportunity over this period of time to 
submit private medical opinions in support of her claim; an 
August 2006 private psychologist's report, the aforementioned 
February 2007 private cardiologist's report, and a November 
2007 private psychiatric report have all been added to the 
record and all offer substantial evidence which has been 
carefully considered in this case.

Moreover, the Board observes that the appellant has been in 
the position to submit rebuttal medical opinions coming last 
in time.  The November 2007 private psychiatric report 
submitted by the appellant specifically addresses and rebuts 
the findings presented in the August 2007 independent medical 
opinion obtained by the Board.  The February 2007 private 
cardiologist's opinion submitted by the appellant was 
authored approximately 10 months after the April 2006 VA 
cardiologist's report which weighs against the claim.  The 
Board finds that the record now contains ample adequate 
evidence on all pertinent questions; no use purpose would be 
served by further development, and there is no possible 
prejudice to the veteran by proceeding with appellate review 
at this time.

No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as hypertension, heart disease, 
diabetes, and hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

A certificate of death on file shows that the veteran died in 
October 2001 at the age of 75.  The immediate cause of death 
was recorded as "unknown natural causes" due to, or as a 
consequence of, "coronary artery disease" and "history of 
ventricular tachycardia."  Other significant conditions 
listed included "Diabetes Mellitus Type 2" and 
hypertension.  A January 2003 amendment to the certificate of 
death adds "Prolong Posttraumatic Stress Disorder (combat 
veteran)" to the list of other significant conditions.  The 
certificate of death reflects that no autopsy was performed.

As discussed in more detail below, the Board finds that the 
certificate of death contains an apparent self-contradiction, 
which presents some question as to how to interpret its 
contents.  It would seem to be inherently contradictory to 
certify that a death was due to "unknown natural causes" 
and also due to specific identified contributory causes, 
especially in the absence of an autopsy.  The Board has found 
that the competent discussion of this problem contained in 
the April 2006 VA examiner's report is the most persuasive 
competent explanation presented regarding how the findings on 
the death certificate should be interpreted rationally.  In 
this light, the veteran's death is shown to have been 
attributed to "unknown natural causes" with no clinically 
demonstrated causal pathology, but several diseases listed as 
co-morbidities.  Again, the Board notes that this matter is 
discussed in greater detail below.

At the time of the veteran's death, he was service connected 
for disability resulting from shrapnel wounds to the right 
knee, chest, shoulder, wrist, and hand.  As of the time of 
this Board decision, there has been substantial development 
of argument and evidence in this case, and the appellant's 
contentions are very clearly set forth in the record: that 
the veteran suffered from PTSD due to his military service, 
and that PTSD was a cause of his death.  The Board observes 
that the appellant does not contend, and the evidence does 
not suggest, that the veteran died as a result of his 
service-connected shrapnel wounds except to the extent that 
the veteran's PTSD may be associated with the incurrence of 
those wounds.  The appellant also does not contend, and the 
evidence does not suggest, that the veteran's cause of death 
was linked to any other chronic physical pathology which was 
otherwise incurred or permanently aggravated by the veteran's 
active duty service.  Thus, the Board will not further 
address these theories and will focus its attention upon the 
essential contentions most vigorously advanced by the 
appellant in this appeal.

At this point, the Board will address the question of whether 
the veteran has been properly diagnosed as having suffered 
from PTSD during his lifetime.  Briefly, the Board refers to 
the substantial development of evidence on this question 
during the course of this appeal.  In brief, the Board finds 
that the November 2007 psychiatric opinion most recently 
submitted by the appellant presents substantial probative and 
persuasive analysis of this question in presenting the case 
for a posthumous diagnosis of PTSD.  With consideration of 
the volume of significant and conflicting evidence in this 
case, the Board finds that the evidence is in approximate 
equipoise.  The Board perceives that the evidence on this 
matter has been developed beyond the threshold of adequacy 
and no useful purpose could be served by further development 
on this question.  Thus, with the pertinent evidence in 
approximate equipoise, a finding that the veteran has been 
properly diagnosed with PTSD is warranted.  The Board finds 
that the totality of the evidence remains unclear but, 
resolving reasonable doubt in favor of the appellant, it is 
appropriate to find that the veteran suffered from PTSD due 
to his military service during his lifetime.

Thus, as the Board has resolved this question in favor of the 
appellant, no further discussion of this question is needed 
at this time and the Board shall turn its attention to the 
remaining matter of substantial controversy in this case.  
The remaining critical issue in this case, and the question 
raised by the appellant's primary contention, is whether the 
veteran's death was caused by PTSD.  Upon a careful review of 
the evidence, the Board is compelled to find that the 
preponderance of the evidence does not support finding such 
an etiological link between the veteran's death and PTSD.

The appellant's theory of entitlement has been clearly 
expressed to contend that the veteran died of heart disease 
and that such heart disease was etiologically linked to PTSD.  
Thus, the Board must now make two factual determinations to 
properly assess the appellant's claim.  In order for the 
Board to find that service connection for the cause of death 
is warranted in this claim presented by the appellant, the 
Board must find that 1) heart disease was a cause of the 
veteran's death, and 2) the nature of the veteran's heart 
disease was etiologically linked to PTSD.  The Board finds 
that the preponderance of the evidence is against both of 
these contentions.

Preliminarily, the Board acknowledges the January 2003 
amendment to the veteran's death certificate which adds 
"Prolong Posttraumatic Stress Disorder (combat veteran)" to 
the list of other significant conditions contained on the 
original death certificate.  This is potentially significant 
to the extent that may be considered a medical determination 
that the veteran died as a result of PTSD.  However, with 
consideration of context and the totality of the evidence of 
record, the Board does not find that this amendment presents 
a persuasive showing that PTSD was a cause of death.  First, 
the Board once again notes the self-contradiction observed in 
the veteran's death certificate which undermines the 
probative value of the information presented on its face.  
When this self-contradiction is resolved in the most 
reasonable fashion, consistent with the persuasive competent 
interpretation presented in the April 2006 VA examiner's 
report (discussed below), the veteran's death certificate is 
understood to primarily indicate that the veteran's cause of 
death is clinically "unknown" and, thus, not demonstrably 
attributed to any of the several co-morbid diagnoses listed.

In this case, the Board finds that the veteran's death 
certificate, to include the January 2003 amendment, is not 
the most probative evidence concerning the medical cause of 
the veteran's death.  The physician who signed the death 
certificate provided no rationale or reasoning for any 
conclusions indicated by his markings on the certificate 
form.  Neither did the physician offer any rationale or 
reasoning to explain his decision to amend the certificate to 
add a reference to PTSD, or to explain why PTSD was not 
listed on the original death certificate.  It is also 
apparent that the doctor revised the veteran's death 
certificate only after being requested by the veteran's 
family to do so.  The April 2006 VA examiner's report, on the 
other hand, includes a thorough discussion of the veteran's 
medical history and rationale for the conclusion drawn in 
that report regarding a medical assessment of the veteran's 
death.  The Board finds the April 2006 VA examiner's opinion 
to be highly probative and controlling of the issue of 
medically interpreting the available information on the cause 
of the veteran's death.

The Board observes that there is conflict between the April 
2006 VA examiner's report and a February 2007 private 
cardiologist's opinion.  These medical opinions offer 
conflicting conclusions with regard to the essential 
questions in this case.  The April 2006 VA examiner's report 
discusses the evidence of record and concludes that it would 
be impossible to conclude, without resorting to pure 
speculation, that PTSD caused the veteran's death.  The 
February 2007 private cardiologist's opinion concludes that 
"I think it is reasonable to suggest that [the veteran] died 
of a heart related condition and that such a condition was as 
likely as not related to posttraumatic stress disorder that 
he developed during World War II."  As discussed below, the 
Board finds that the April 2006 VA examiner's report is more 
persuasive and carries more probative weight than the 
February 2007 private cardiologist's opinion in resolving 
this question; the discussed analysis and rationale presented 
in the February 2007 opinion relies upon tenuous and 
speculative theories in contrast to the April 2006 report's 
analysis of the clinical evidence pertaining to the veteran's 
specific history.

April 2006 VA Examiner's Report

Turning first to the April 2006 VA examiner's report, the 
Board notes that the authoring cardiologist followed the 
instruction to assume that the veteran suffered from PTSD and 
to address the likelihood that the PTSD pathology was a 
contributory cause of the veteran's death.  A thorough review 
and consideration of the evidence in the veteran's claims 
folder is clearly reflected in the April 2006 report's 
discussion of pertinent and specific information from the 
veteran's documented medical history.  Significantly, the 
April 2006 report expressly acknowledges the contents of the 
veteran's certificate of death, including the amendment to 
this certificate to include PTSD among the contributing 
diagnoses.  Accounting for the certificate of death's 
contents, the April 2006 report explains that the notation of 
greatest importance is that "the death certificate states 
that the veteran's cause of death is 'unknown natural 
causes.'"  The Board observes that the April 2006 report has 
accurately characterized the certificate of death to the 
extent that the only text pertaining to the "immediate 
cause" of death is "unknown natural causes."

The April 2006 report continues to explain that "It appears 
that the doctor may have listed other co-morbidities from the 
veteran's problem list but, with the cause of death not being 
specified ...."  The VA cardiologist explains that, medically, 
this is the most reasonable interpretation of the death 
certificate when the immediate cause of death is expressly 
noted to be "unknown" and no autopsy was performed.  "I 
believe this is the true intent of the statement although 
language about cause and consequence links the statements as 
the doctor fills in the blanks on the form."  Thus, in the 
view of the VA cardiologist, "it would be sheer speculation 
to discuss the relationship of posttraumatic stress disorder, 
coronary artery disease, arrhythmia or any other diagnosis to 
the demise of the patient, except to say that these 
conditions may have existed as co-morbidities."  
Furthermore, the VA cardiologist explains that "No causal 
relationship is implied between a list of comorbidities and 
the cause of death which is unknown but felt to be natural."

The Board finds the April 2006 report's analysis of the death 
certificate to be persuasive.  It would seem to be inherently 
contradictory to certify that a death was due to "unknown 
natural causes" and also due to specific identified 
contributory causes.  In the Board's view, the specification 
of particular contributory causes of death immediately 
following a clear statement that death was due to "unknown" 
causes implicitly denotes speculation as to possible causes 
rather than any clinical determination of causation.  The 
Board finds the April 2006 report's explanation of the 
certificate of death to be based on a clearly discussed 
rationale which has a compelling basis, and thus the Board 
accepts this medical professional's opinion regarding the 
information presented on the certificate of death: the 
veteran's death was certified to be due to "unknown natural 
causes."

The April 2006 report then explains that the available 
evidence in this case offers no basis for meaningful 
conclusions about the actual cause of the veteran's death, 
and that drawing any conclusions requires a resort to pure 
speculation.  The VA cardiologist notes that the evidence is 
limited in part because "no autopsy was requested" and, 
thus, "It is doubtful that more information as to cause of 
death will ever be known."  The examiner offers a detailed 
discussion of the limitations of the available information 
with regard to preventing any non-speculative conclusions 
linking the veteran's death to PTSD.  The medical evidence of 
record pertaining to the veteran's history does not, in the 
view of the VA cardiologist, demonstrate any specific cause 
of death, and it is noted that "There are perhaps a dozen or 
more 'natural causes' that could be invoked.  But all would 
call for speculation and there is not a preponderance of the 
evidence for any."

The VA cardiologist does expressly and directly consider the 
veteran's documented heart disease.  The report acknowledges 
that the veteran was diagnosed with "coronary artery disease 
and some history of arrhythmia, which appear to be, from the 
problem list, related to acute myocardial infarction in 
1995...."  The VA cardiologist observes, pertinently, that "I 
see no other evidence that would show that these cardiac 
conditions contributed proximally to his demise.  In the last 
years, there is no record of chest pains, palpitations, no 
cardiology consult, no increase in antianginal or 
antiarrythmic prescription."  Further, the VA cardiologist 
cites that the veteran's "small dose of beta blocker, a 
daily aspirin, and a statin were his stable cardioprotective 
regimen with no increase for years preceding his death."  
The VA cardiologist's April 2006 report thus presents a 
probative discussion reflecting thorough consideration of the 
veteran's own documented medical history to support the 
conclusion that there is no preponderance of the evidence 
showing that the veteran's coronary artery disease caused the 
veteran's death.

The Board finds that the April 2006 VA cardiologist's report 
presents persuasive and probative analysis to explain that 
the cause of the veteran's death is not specifically shown by 
any available evidence, and cannot be identified without 
resort to speculation.  Thus, even assuming that the veteran 
suffered from PTSD during his lifetime, the April 2006 
report's analysis is persuasive in finding that "any attempt 
to link the unknown cause of death to PTSD would result in 
mere speculation."  The Board notes the substantial 
significance of this conclusion in this case.  A grant of 
service connection may not arise from pure speculation or 
remote possibility.  See 38 C.F.R. § 3.102.

February 2007 Private Cardiologist's Opinion

The only competent medical opinion of record which disagrees 
with the competent medical conclusions of the April 2006 VA 
examiner's report is the February 2007 private cardiologist 
opinion.  As such, the Board has given careful consideration 
to the rationale and basis discussed for each pertinent 
conclusion drawn in the private cardiologist's analysis.  
However, although the private cardiologist's conclusions 
appear to support the appellant's claim, the Board finds that 
the analytical rationale discussed in the letter undermines 
any potential probative value, and this February 2007 private 
cardiologist's opinion does not match the probative weight of 
the April 2006 VA examiner's opinion.

Specifically, the private cardiologist concludes that "it is 
reasonable to suggest that" the veteran died of a heart 
related condition, and that it was "as likely as not" that 
the heart related condition was related to PTSD.  The Board 
is unable to find, however, that the cardiologist's discussed 
rationale is sufficiently persuasive to support either 
conclusion.

With regard to the immediate cause of the veteran's death, 
the February 2007 letter finds it "likely" that the veteran 
died of "a heart related condition" and cites two essential 
reasons as the supporting rationale for this conclusion: that 
the death certificate refers to coronary artery disease, and 
that coronary artery disease is prevalent in the general 
population of people in the veteran's age group when he died.  

The private cardiologist cites that the death certificate 
referred to "coronary artery disease" as a cause of death.  
No further discussion is offered to address the apparent 
contradiction involving the death certificate's finding that 
the cause of death was "unknown."  In contrast, the April 
2006 VA examiner's report addressed the death certificate's 
self-contradiction with a competent, thorough, and persuasive 
analysis of the most reasonable manner to understand the 
death certificate's notations.  As discussed above, the Board 
accepts the April 2006 report's thoroughly explained analysis 
of the certificate of death; in this light, the death 
certificate indicates no clinically demonstrated cause of 
death, and does not represent a clinical determination that 
the veteran actually died of coronary artery disease.  The 
February 2007 private cardiologist's letter presents no 
discussion addressing this matter whatsoever, and does not 
even acknowledge that the death certificate attributes the 
veteran's death primarily to "unknown" causes.  Thus, the 
Board does not find the February 2007 letter persuasive to 
the extent that it selectively cites the death certificate's 
reference to coronary artery disease to suggest that it was 
an actual cause of death.

With regard to the only other basis presented to support the 
finding that the veteran likely died of heart disease, the 
Board finds the private cardiologist fails to present any 
compelling adequate rationale.  Specifically, the private 
cardiologist states that "[The veteran] was 75 years old and 
in that age group, coronary artery disease is quite 
prevalent.  Therefore, I think it is reasonable to conclude 
that ... heart disease was the cause or at least a contributory 
cause of his death."  The Board notes that the propensity of 
heart disease in the veteran's age group is not directly 
relevant to the question of whether the veteran died from 
heart disease, it may only be relevant to an estimation of 
the plausibility that the veteran suffered from heart 
disease.  Thus, the prevalence of heart disease among 75 year 
olds does not appear to be a persuasive basis for concluding 
that the veteran in this case died from heart disease.

Moreover, it is clear from the record that the veteran was 
diagnosed with coronary artery disease during his lifetime; 
no speculative inferences based upon the propensity of the 
disease in the age group is necessary to conjecture as to 
this fact, which is clearly shown in the veteran's documented 
medical history.  The Board observes that, indeed, the 
February 2007 private cardiologist's letter reflects little 
or no familiarity with the veteran's documented medical 
history beyond a review of the death certificate.  In this 
regard, the Board notes that the February 2007 letter 
reflects no consideration of any of the veteran's own 
documented medical history.  No reference whatsoever is made 
to the documented features and treatment of his diagnosed 
heart disease in any of the analysis offered to conclude that 
the veteran died from heart disease.  This severely 
undermines the potential probative value that the February 
2007 private cardiologist's letter might present, especially 
when compared to the April 2006 VA cardiologist report's 
highly thorough and informed discussion of the pertinent 
medical evidence of record.

Even assuming, for the sake of the appellant's argument, that 
the veteran was shown to have died of coronary artery disease 
or any other specific pertinent diagnosis, the February 2007 
private cardiologist's letter fails to explain any adequate 
rationale for identifying a causal link between PTSD and the 
veteran's death.  First, the Board again notes that the 
private cardiologist's previous notation that coronary artery 
disease is generally "quite prevalent" in the pertinent age 
group, without regard to incurrence of PTSD, appears to run 
counter to the appellant's premise that the veteran's 
coronary artery disease is likely a result of PTSD.  
Nevertheless, this observation regarding the general 
prevalence of coronary artery disease would not prevent the 
cardiologist from otherwise offering competent evidence and 
analysis to provide a basis for finding a link between PTSD 
and coronary artery disease in the veteran's particular case.  
However, the Board finds that the February 2007 
cardiologist's letter does not effectively accomplish this.  
The February 2007 letter makes no reference to any clinical 
findings in the veteran's own documented medical history, and 
the discussion of the relationship of PTSD to the veteran's 
death exclusively features general, tenuous, and hypothetical 
theories of causal connection.

The February 2007 letter does opine that the cause of the 
veteran's death "was as likely as not related to 
posttraumatic stress disorder that he developed during World 
War II."  The probative value of this conclusion is 
dependent, however, upon the adequacy of the discussion of 
the factual predicate, the clinical evidence, and the 
rationale presented by the cardiologist's analysis.  A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
See Miller v. West, 11 Vet.App. 345, 348 (1998).  Also, a 
medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet.App. 177, 180 
(1995).

The February 2007 letter's discussion of the stated causal 
link between the veteran's PTSD and his death features a 
collection of tenuously suggestive observations about 
unquantified risk factors and possibilities.  The 
cardiologist discusses certain behaviors which may be 
associated with PTSD: "alcohol and tobacco abuse are 
deleterious to the heart."  The cardiologist further points 
out that "Tobacco abuse, of course,  is a known risk factor 
for coronary artery disease" and continues to observe that 
"alcohol abusers tend to be prone to hypertension and 
diabetes.  Both of these conditions also are known risk 
factors for coronary artery disease, and [the veteran] 
suffered from both of these conditions."  Under the 
circumstances, the Board finds that any suggestive support 
for the appellant's claim found in these observations is 
essentially an invitation for conjecture regarding tenuous 
hypothetical chains of causation; the discussion critically 
lacks any explained rationale for how the cardiologist 
applies the general "risk factor" information to conclude 
that PTSD was actually a significant cause of this veteran's 
death.

The cardiologist has cited the veteran's alcohol abuse and 
tobacco abuse as risk factors for coronary artery disease, 
but his letter also cites the veteran's age of 75 years as a 
substantial risk factor by itself, stating that coronary 
artery disease is "quite prevalent" in that age group 
generally.  The cardiologist also notes that the veteran's 
diagnoses of hypertension and diabetes were risk factors for 
coronary artery disease.  The cardiologist does suggest that 
"alcohol abusers tend to be prone to hypertension and 
diabetes," to suggest another possible causal chain to link 
PTSD to the veteran's death; however, the Board is unable to 
determine a meaningful statement of probability concerning 
the veteran's case from an observation regarding a general 
population phrased in the terms "tend to be prone."

In the Board's view, any theory attributing the veteran's 
death to PTSD which may be suggested by this set of "risk 
factor" observations is too tenuous to substantiate a 
probative conclusion.  General observations about "risk 
factors" presented in this fashion are not interchangeable 
with statements of an actual probability of causation; 
citation of "risk factors" alone cannot substitute for an 
adequate clinical basis or medical rationale for an etiology 
opinion.  No rationale or basis for weighing and applying the 
unspecified relative probabilities of this myriad of "risk 
factors" is presented, and thus the discussion fails to 
offer an adequate basis for the conclusion that the veteran's 
PTSD was actually a significant contributing cause of this 
75-year-old veteran's death.  It is not sufficient to show 
that it may have casually shared in producing death, but 
rather it must be shown that there was a substantive causal 
connection.  38 C.F.R. § 3.312(c)(1).

This portion of the private cardiologist's discussion does 
not make any definitive statements indicating a medical 
probability of any particular theory linking PTSD to the 
veteran's death, but rather appears to be suggesting that 
there are several plausible chains of causation through which 
PTSD could be hypothesized to have contributed to a cause of 
death.  This portion of the private cardiologist's discussion 
is understood by the Board as suggesting that there is some 
unspecified possibility, expressed as unquantified risk 
factors, that the veteran's PTSD may have contributed to some 
portion of his alcohol and tobacco abuse behaviors, which in 
turn may have contributed to some portion of his coronary 
artery disease, and/or to his diabetes, and/or his 
hypertension.  To the extent that the private cardiologist's 
medical opinion is supported by this suggestive discussion of 
risk factors, the opinions can be accorded no substantial 
probative value because the rationale is speculative in 
nature, identifying a mere possibility rather than any 
probability.  See Bostain v. West, 11 Vet.App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet.App. 30, 33 (1993) (medical 
opinion expressed in terms of 'may' also implies 'may or may 
not' and is too speculative to establish medical nexus); see 
also Warren v. Brown, 6 Vet.App. 4, 6 (1993) (doctor's 
statement framed in terms such as 'could have been' is not 
probative). See also Libertine v. Brown, 9 Vet.App. 521, 523 
(1996); Beausoleil v. Brown, 8 Vet.App. 459, 463 (1996); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992); see also 38 
C.F.R. § 3.102 (describing the concept of reasonable doubt in 
adjudicating service connection claims as not being one 
arising from pure speculation or remote possibility).

Separately, the February 2007 private cardiologist's letter 
discusses medical literature to suggest another theory of a 
possible link between PTSD and cardiovascular disease.  The 
cardiologist explains that "There is also some evidence in 
the psychiatric literature that psychological factors have 
been implicated in atherosclerosis and coronary artery 
disease."  The Board finds that this discussion is 
inadequate to demonstrate a viable basis for a factual 
finding that this veteran's death was actually substantially 
caused by PTSD.  The cardiologist's discussion, in this 
regard, features expressly hypothetical speculation from 
general medical literature.  Specifically, the private 
cardiologist cites that "It has been hypothesized that 
environmental stress may induce behavioral neuroendocrine 
changes thus potentially contributing to atherogenesis."  
Likewise, the private cardiologist continues to discuss that 
"In humans it is believed that heart disease may develop in 
response to recurrent sympathoadrenal arousal, which promotes 
arterial injury via hemodynamic ... as well as metabolic 
changes associated with the release of catecholamines."  The 
private cardiologist then comments that "I think this is an 
intriguing concept since there is no question that patients 
with PTSD would have elevated catecholamine levels."

The Board finds that the private cardiologist has made a 
strong statement indicating that PTSD patients would likely 
have elevated catecholamine levels, but the rest of the 
associated discussion refers only to suggestive speculation 
in general medical "literature."  The discussion of 
treatises which have "hypothesized" about a chain of events 
which "may" occur does not seem to state that such 
mechanisms of pathology are generally medically accepted or 
have been clinically demonstrated to occur.  The Board is 
unable to find that the private cardiologist's discussion of 
these expressly termed "hypothesized" possibilities can 
serve as an adequate basis for any meaningful finding that 
the 75 year old veteran's death from "unknown natural 
causes" was actually caused by his PTSD.

Relatedly, the Board acknowledges the additional medical 
literature submitted by the appellant consisting of two 
published pieces from January 2007.  These pieces refer to 
medical studies reporting results which suggest potential 
links between psychiatric distress and heart disease.  Again, 
the Board understands the arguments presented and the 
suggested implications of the submitted medical information.  
However, the Board must consider the April 2004 VA 
cardiologist's report as the most probative medical evidence 
in the record because this report specifically addresses the 
veteran's own medical history, reflects review of the 
evidence in the claims folder, and provides a personalized 
competent medical opinion with a persuasive rationale 
specific to this veteran's case.  The Board has further 
considered that the January 2007 medical literature, and in 
turn the February 2007 private cardiologist's opinion, may be 
argued to reflect information which is  recently 
groundbreaking and perhaps was not sufficiently understood in 
April 2006.  However, as the Board finds that the most 
probative evidence of record shows that the veteran's death 
cannot be attributed to heart disease without a resort to 
speculation, even new information regarding a link between 
psychiatric distress and heart disease would not demonstrate 
that the veteran's death was due to his PTSD.  In any event, 
the new medical literature refers only to general risks and 
statistical propensities among a population in the context of 
a research hypothesis; this cannot substitute for clinical 
evidence showing the actual etiology of the cause of this 
particular veteran's death.

Conclusion

For these aforementioned reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet.App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed.Cir. 2001).




ORDER

The appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


